DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
Response to Amendment
By way of the amendment filed 7/25/2022: claims 1, 3, 4, 22, and 23 are amended, claims 2, 6, and 8-10 are originals, claims 5 and 7 were previously presented, claims 11-21 are canceled, and claim 24 is new.
All previous 112(a) and 112(b) rejections are withdrawn.
Claim Objections
Claim 1 objected to because of the following informalities:  in line 5 stating “the print head, the print head” appears to be redundant.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "a continuous fiber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This needs to be amended to “the continuous fiber”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (U.S. PGPub 2014/0287139; herein Farmer), in view of Pettis (U.S. PGPub 2013/0073073; already of record), and Mok et al (U.S. PGPub 2002/0129485; herein Mok).  Regarding claim 1:

Below is an annotated Figure 4 from Farmer which teaches:
A continuous fiber pathway that includes one or more rotors configured to advance a continuous fiber to a first entry point of a print head
The print head, the print head comprising a liquefier and a nozzle, the liquefier comprising the first entry point, wherein the first entry point leads to an internal void that extends along an axis of the liquefier, the liquefier comprising a second entry point to a feed line that leads to the internal void
A preheater positioned prior to and in communication with the second entry point of the liquefier
A heating jacket surrounding all or a portion of the liquefier
A print bed comprising a print surface

    PNG
    media_image1.png
    850
    1094
    media_image1.png
    Greyscale


Farmer teaches that the print bed 7 is heated (paragraph 0042), but does not teach:
A heating and cooling implement configured to adjust a temperature of the print bed
In the same field of endeavor Pettis teaches in paragraph 0017 thermal element 130 with active devices 132 and in paragraph 0017, 0045, 0048, a controller controls the thermal elements, the thermal elements heating and cooling the print bed.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the heater, cooler, and control as taught by Pettis in the Farmer apparatus, since it allows for bonding to (Pettis: paragraph 0045) and releasing from (Pettis: paragraph 0048) the print bed.
Farmer and Pettis do not teach:
One or more infra-red heaters configured to transmit focused thermal energy to a material that has been deposited on the print bed
In the same field of endeavor Mok teaches applying focused infrared radiation to deposited material (paragraph 0115)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the focused IR of Mok, since it allows for adhesion between the previously deposited layer and the currently deposited layer (Mok: paragraph 0115)
Finally regarding claim 1:
A controller
Farmer teaches a controller for the apparatus in paragraph 0028.  Pettis teaches a controller for the heating and cooling implement in paragraph 0017.  Mok implicitly teaches a controller for the focused IR, since otherwise it would not be able to be applied where needed.
Regarding claim 22:
Wherein the heating and cooling implement comprises a grid of regions, each of which having an independently controlled temperature
Pettis for the same reasons previously discussed, teaches in Figure 1, two active devices 132, which is a 2x1 grid matrix.  Pettis further teaches independent control in paragraphs 0017 and 0052.
Regarding claim 23:
Wherein the heating and cooling implement provides temperature control to adjust a print bed temperature to between about 0 degrees C and about 105 degrees C
Pettis for the same reasons previously discussed, teaches that the controller can control the heating to about 100 degrees C and cooling to about 40 degrees C, in paragraphs 0017, 0045, and 0048.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer, Pettis, and Mok as applied above, and further in view of Tyler et al (U.S. PGPub 2018/0207866; herein Tyler).  Regarding claim 2, Farmer, Pettis, and Mok are silent to:
Further comprising an arm, wherein the arm comprises a rotatable joint and a rotatable connection, and where the arm is in communication with the print head
In the same field of endeavor Tyler teaches a print head (moving head 16) attached to a robot arm (support 14).
It would have obvious to one having ordinary skill in the art at the time the invention was filed to use a robotic arm to move a print head, since it allows for movement in multiple directions during printing (Tyler: paragraph 0011)
Regarding claim 3, Tyler further teaches:
Wherein the arm further includes a feeding system, the feeding system being configured to retain a reel containing a continuous fiber, and wherein the arm includes at least a portion of the continuous fiber pathway (Figure 4, paragraph 0028, there is a spool 50 of fibers F on the support 14.  This also means that the arm includes the fiber pathway to reach the head 16)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer, Pettis, Mok, and Tyler as applied above, and further in view of Budge et al (U.S. PGPub 2018/0067464; herein Budge, already of record).  Regarding claim 4, Farmer, Pettis, Mok, and Tyler are silent to:
Wherein the feeding system further comprises at least one sensor configured to measure a tension of the continuous fiber
In the same field of endeavor, Budge teaches tension sensors in paragraph 0035 and their use in paragraphs 0104-0105.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the tension sensor of Budge, since it ensures the tension is correct preventing damage to the fiber.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer, Pettis, and Mok as applied above, and further in view of Busgen et al (U.S. PGPub 2018/0104922; herein Busgen, already of record).  Regarding claims 5-10: 
Farmer, Pettis, and Mok are silent to the materials of the print bed.  Nevertheless, Busgen, in the same field of endeavor teaches a print bed (planar base plate) in paragraphs 0083-0089. This base plate can be made of glass and coated with PTFE.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the PTFE coated glass base plate of Busgen, since it allows for dimensional stability in the printed part, and the well-known benefit of PTFE being low adhesion material. Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (MPEP 2144.07). Thus, a skilled artisan would know which materials are suitable as a print bed for a 3D printer. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this led to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSA International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer, Pettis, and Mok as applied above, and further in view of Aoki et al (U.S. PGPub 2014/0290568; herein Aoki).  Regarding claim 24, Farmer, Pettis, and Mok are silent to:
Wherein the internal void is surrounded by a surface that comprises tungsten disulfide, titanium nitride, or both
In the same field of endeavor of extrusion, Aoki teaches using a titanium nitride coating on an extruded nozzle wherever the extrudate contacts the surface (paragraph 0039).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to coat the inside of the print head of Farmer with the titanium nitride of Aoki, since it reduces the wear of the component it coats.
Response to Arguments
Applicant’s arguments filed 7/25/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743